[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action for personal injuries which the plaintiff alleges he suffered on April 5, 1990, when the vehicle he was driving was struck by a vehicle owned by the defendant Michael Riggione and operated by the defendant Frank Riggione. In their answer, the defendants have denied the allegations concerning liability, but at trial counsel for the defendants orally stipulated that the defendants are liable for any damages suffered by the plaintiff. Accordingly, this case was heard as a de facto
hearing in damages.
The plaintiff testified that the accident occurred on a Thursday afternoon, and that he felt no pain until the succeeding Friday. The evidence established that the plaintiff's injuries took the following course:
    On the day following the accident, he had pain in his neck and shoulders, as well as headaches, and he saw his family physician that afternoon for those complaints;
    His family physician prescribed physical therapy for him;
He was put on light duty at work;
He suffered difficulty sleeping;
He was subsequently treated by a chiropractor CT Page 8489 for his neck and shoulder pain, for his headaches and for tingling in his left elbow and both of his hands, which had developed over time;
    He was treated by a neurologist, who determined he was suffering from a bulging disc;
    He has not received medical treatment for his accident related injuries since the summer of 1991;
He has been found to suffer from:
         i) a five percent permanent impairment to his lumbar spine;
         ii) a five per cent permanent impairment to his cervical spine; and,
         iii) a five per cent permanent impairment to his left elbow;
    He currently suffers neck aches on a daily basis, for which he takes Motrin, and he is wakened by his pain almost every night, after which he generally has difficulty falling back to sleep.
The total of the plaintiff's medical expenses is $6,125.90.
It is found that fair and reasonable damages to the plaintiff for his injuries, expenses and permanent disabilities are in the amount of $35,000, and judgment is entered in his favor in that amount.
George Levine, Judge